 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. R. Carpenter Co. and Ann S. Atkinson. Case 9-CA-13732September 9, 1980DECISION AND ORDEROn April 23, 1980, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, E. R. Carpen-ter Co., Russellville, Kentucky, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge erroneously found that the gloves ofthe protective suits that employees Atkinson, McClusky, and Riggs wererequired to wear were attached to the suits with tape, whereas the recordestablishes that the gloves were not separable from the bodies (of the suits.This error does not affect our affirmance of the Administrative LawJudge's conclusions.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge:This case was heard in Russellville, Kentucky, on De-cember 6 and 7, 1979, and on January 15 and 16, 1980.The complaint, which issued on May 25, 1979, allegesthat Respondent violated Section 8(a)(1) of the Act bydischarging employees Ann S. Atkinson, RosemaryMcClusky, and Charlotte Riggs for engaging in protect-ed concerted activities, that is, refusing to work on De-cember 8, 1978, in equipment which they reasonably be-lieved to be unsafe and unsanitary. Respondent enteredinto a stipulation with General Counsel that, on the dayin question, the employees viewed their equipment as"being both unsanitary and thereby unsafe," and becausethe equipment was unsanitary this "would render itunsafe to be worn." Respondent also conceded that theemployees were engaged in concerted activity whenthey refused to work but denied that the concerted refus-al was protected by Section 7 of the Act or that its dis-252 NLRB No. 5charge of the employees was an unfair labor practice.The parties filed briefs which were received on or aboutFebruary 15, 1980.Upon the entire record and from my observation ofthe testimony and the demeanor of the witnesses, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Virginia corporation engaged in themanufacture and sale of foam and foam-related productsat its Russellville, Kentucky, facility. During the 12months prior to the issuance of the complaint, Respond-ent sold and shipped goods and materials valued inexcess of $50,000 from its Russellville, Kentucky, facilitydirectly to points outside the Commonwealth of Ken-tucky. Accordingly, I find, as Respondent admits, that itis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Facts1. BackgroundRespondent's Russellville facility includes a buildingidentified as plant 2 where polyurethane foam is manu-factured for a feminine hygiene product. Production onthis particular material began in or about March or April1978. The foam producing process utilizes a conveyorsystem which is encased in a plexiglass "train" to containgases-some toxic-which are released in the manufac-turing process. The process begins when a liquid chemi-cal is poured and combined with hydrogen chloridewhich causes the liquid to turn into foam and to expand.The process results in the release of toxic hydrogen chlo-ride gas fumes. The plexiglass is removable in sections sothat employees can, when necessary, have direct accessto the foam or the conveyor. At such times, the employ-ees wear respirators, raincoats, and gloves.The foam rises in so-called buns inside the train and iscarried to a slitter where the buns are sliced horizontallyinto 6-7 foot layers. The slitter is located at a pointwhere the train enters the "little building," an enclosedplexiglass area about 6-feet high, 4-feet wide, and 6-feetlong. The little building is large enough for two employ-ees. When the foam is slit it releases large amounts ofheat and gases including hydrogen chloride gas.At this point in the production process it is necessaryfor employees to enter the little building and pick up or"destack" the layers of foam and place them on anotherconveyor where they are cubed and stored. The atmos-phere in the little building is highly toxic and very hot.The temperature reaches heights of about 120 degreesFahrenheit. The employees who work in the little build-ing-the destackers-are required to wear protectivesafety equipment. They normally wear two-piece pres-surized rubber suits (moon suits) which cover them com-pletely. The moons suits include the body or "skin"which covers the torso, arms, and legs, and a helmet or18 E. R. CARPENTER COhood with a visor which fits over the head and shoulderarea. The destackers also wear gloves which are taped tothe suit as are the helmets. The destackers carry tanks ofcompressed air on their backs. The tanks are connectedto the moon suits by plastic airhoses which provide forbreathing and cooling as well as pressure for the suits.The destackers are permitted to work in the littlebuilding for no longer than 2 hours at a time. They haveto be helped into their two-piece moon suits by anotheremployee.At first, only four employees shared two moon suits:Atkinson, McClusky, Riggs, and Brenda Tines. Fromabout April or May until October 1978 the Respondentonly operated on the first shift from 7 a.m. to about 3p.m. The four destackers on the first shift alternated inpairs. Only two worked in the little building at any onetime. When they were not destacking the employees didmaintenance or general cleanup work in their work area.After October 1978, a second shift was added and fouradditional destackers worked in the little building. Thesecond shift began at 3:30 and lasted until about 11:30p.m. From October to December 8, 1978, there wereonly two fully operational and working moon suits. Theywere used by all eight destackers, four on each shift. Ap-parently there were parts of other suits also availablebut, when the second shift began, Respondent did notinsist that each destacker have her own moon suit. Themoon suits have a useful life of 3 to 5 weeks.After the addition of the second shift, the first shiftdestackers began complaining to management officialsthat new moon suits were needed and the existing moonsuits could not last with the double utilization of thesuits. The destackers also complained almost constantlyabout the foul smelling and unsanitary condition of themoon suits. A cleaning program was instituted but didnot appear to be effective. The moon suits also devel-oped holes which were taped with paper tape or "duct"tape and sometimes retaped in an attempt to prevent thefumes from entering the moon suits. The employees com-plained to management that the holes were allowing thetoxic fumes to enter the suits causing rashes on their skinand stains on their clothing. One of the helmets had splitin two at the point where the airhose was connected to itand it had been taped and retaped. Thus, the employees'complaints related not only to the cleanliness of themoon suits, but to their safety, at least insofar as theycontended that the holes in the suits permitted fumes toenter the moon suits.'With respect to the condition of the moon suits generally and howmany moon suits were utilized and operational during the critical periods,I credit the testimony of the employee witnesses who were candid andhonest witnesses. They testified in a detailed and knowledgeable fashionand their testimony survived vigorous cross-examination. The testimonyof Respondent's witnesses on these points was not as precise, detailed, orknowledgeable as that of the employees who worked in the suits everyday Supervisor Doug Skipper, who was the most reliable of Respond-ent's witnesses, really did not have an opportunity to view the conditionof the moon suits closely and he did not know all of the safety equipmentin use. However, I note that Skipper specifically testified that the em-ployees were concerned about the holes in the moon suits, thus corrobo-rating the testimony of the employees that their concern was not onlythat the moon suits were unsanitary but also that they were unsafe Hesaid that they complained to both him and Production Manager Vanceabout the fumes coming into the moon suits and causing skin rashes andRespondent's chief witnesses, Production ManagerDavid Vance and Plant Manager Ed Sanders did notdeny that the holes were caused by the toxic fumes orthat the holes were simply taped over. However, theydismissed this condition as insignificant so long as therewas sufficient airflow from the airhoses into the moonsuits since the outward air pressure prevented the toxicfumes from entering the moon suits. The employees testi-fied that at times there was not a sufficient amount of airflowing into the moon suits to fully "blow them up" orexpand them in order to keep the fumes out. McCluskytestified that one moon suit "had holes in it, it was dirtyand it was smelly. It would not inflate properly. Themoon suits stuck to us more or less. The airhose was insuch a poor condition that it literally would not allowenough air to come into us for breathing." Sanders him-self testified that he knew the gloves were too large forthe destackers' hands and that they had to tape thegloves onto the moon suits, thus impeding the air flow.All witnesses testified that throughout October, No-vember, and December, employees Atkinson, Riggs, andMcClusky complained to supervisors about the conditionof the moon suits and the fact that fumes were enteringthe moon suits through holes in the moon suits. The em-ployees testified that their clothes were stained. One em-ployee, Riggs, developed a rash on her arms which sheattributed to the fumes and, another employee,McClusky, attributed breathing problems to the fumes.Respondent's officials deflected most of the complaintsby general statements that new moon suits were onorder. At one point, the employees were told that newtwo-piece moon suits would arrive on December 18,1978.2. The refusal to work and the discharges onDecember 8On Friday, December 8, 1978, when Atkinson,McClusky, and Riggs arrived at work-Brenda Tines,the fourth destacker on the first shift, was absent thatday-they found their moon suits lying on the floor withthe airhoses pulled out of the suits. They had not beencleaned by the previous shift and were in foul-smelling,unsanitary condition. The employees spoke among them-selves and decided that the moon suits were in such badcondition that they would not work in them. The em-ployees summoned their leadman and told him the moonsuits were in such "bad shape" that they could not beworn. The leadman agreed and he summoned NathanWilson, the maintenance employee who was responsiblefor keeping the moon suits in good maintenance andrepair. Wilson said that there was nothing he could doand agreed that the moon suits were unsafe and un-healthy. Wilson then summoned Supervisor Doug Skip-per, who, in turn, summoned his superior, David Vance,the production manager. The employees told Vance andSkipper that they could not wear the moon suits. Theystated that the moon suits were in poor condition andhad not been cleaned. About this time, Ed Sarders, whoclothing stains He also corroborated the employees' testimony that theytold management officials that the moon suits would not last with eightpeople using them instead of four.19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas serving his first day as plant manager, came onto thescene. The employees complained to Sanders about thecondition of the moon suits and again refused to wearthem. Sanders and Vance offered to give them as muchtime as they wanted to clean the moon suits. They alsooffered to clean the moon suits themselves or have otherpeople clean them. The employees responded that clean-ing the moon suits would not eliminate the holes. At notime did Respondent's officials tell the employees thatthey could clean the moon suits but would not be madeto wear them. They insisted that the employees wear themoon suits.After this initial conversation, the employees becameupset and Sanders told them to go to the restroom andcalm down. After a short period Sanders returned andagain approached the employees. They were cleaning thearea with brooms. He asked if they had reconsidered hisproposal to clean the moon suits, wear them, and resumeworking. They again refused. Plant Manager Sanders tes-tified that the employees complained at this time that themoon suits were unsafe. They asked him to look at theholes in the moon suits. The employees also asked Sand-ers not "to pour"-not to start the manufacturing proc-ess, and to let them clean up that day. Sanders refused.They also offered to "destack the foam" according toSupervisor Doug Skipper. They offered to work in rain-coats, respirators, and gloves, outfits used by employeesoccasionally to work temporarily in the little building orin other gaseous areas.2The second confrontation between Sanders and theemployees apparently ended because it was time for abreak period. Shortly after the end of the break period,the three employees were separately called into Sanders'office asked once again to clean the moon suits and towear them. They refused. After another unsuccessfuleffort to accommodate the employees in order to getthem to wear the moon suits, Sanders discharged each ofthem. The discharges took place at or about 9:30 a.m.No foam was poured during the day shift on Decem-ber 8. During the early morning hours, according toSanders, there were problems "with another part of theprocess," and there was no raw material available untilabout 10 a.m. Later, according to Sanders, the manufac-turing process could not proceed because of a flood inthe plant. Employees were sweeping water from thefloor. This difficulty continued through the beginning ofthe second shift at 3:30 p.m. The pouring process beganat or about 5:30 p.m., 2 hours after the beginning of thesecond shift.According to Sanders, neither he nor anyone elsecleaned the moon suits on December 8. He did not orderthe moon suits cleaned.3However, the second-shift em-ployees were told by their supervisor that the first-shiftemployees were fired for refusing to wear the moonsuits. They were also told that new moon suits would bereceived the following Monday. About 2 hours later the2 This garb is ordinarily used by tampers, employees who stand outsidethe conveying equipment and put their arms inside to tap on the foam inorder to aid in its expansion. The respirator does not cover the entireface and Sanders regarded this equipment more dangerous than the moonsuits. He thus refused the employees' offer.s Vance testified that the moon suits were cleaned.production started on the second shift and the second-shift destackers wore the old moon suits.According to Respondent's witnesses, Sanders consult-ed Division Manager Bill Easterling by telephone severaltimes during the morning of December 8. Easterling wasadvised of the situation and he eventually approved thedischarges. Sanders also told Vance to try to get newmoon suits from any source as soon as possible. Sanderstestified, "I told David Vance to get on the phone andcontact every known safety equipment supplier in theUnited States and try to find suits of any type, any typeof moonsuits." The discharged employees were told ofVance's efforts. Vance was able to secure new moonsuits sometime in the afternoon on December 8 whichwas after the discharges. These were one-piece moonsuits which, unlike the old moon suits, had the airhosescompletely attached to the suits and were able to befitted without help from a third person. Eight of the newone-piece moon suits were air freighted to Nashville andarrived at the plant on Monday. They were put into useon Tuesday after certain adjustments were made. Ac-cording to Vance, the fittings on the new moon suitswere "quite different" from those on the old moon suitsin "size and quality."4The same type of suit-with a fur-ther modification-is still in use today. Respondent re-ceived four previously ordered two-piece moon suits onDecember 18, as scheduled, but the two-piece moon suitsremained in storage and were never used.Since receipt of the new moon suits and to date eachof the eight destackers has had her own suit.Sanders testified that Skipper and, perhaps, Vancespoke against the discharges and suggested that hesimply suspend the employees for a so-called 3-day cool-ing off period. Vance testified that he simply pointed outthe possibility of a 3-day cooling off period. Vance alsotestified that he tried to replace the three destackers onDecember 8, but could not find replacements.On Monday, December 11, the three discharged em-ployees were replaced by two former employees whowere recalled from layoff status and an employee whowas previously a janitor but who had occasionally filledin as a destacker. The latter obtained the job under theRespondent's regular bidding procedure. The fourth po-sition was filled by destacker Brenda Tines who hadbeen absent on Friday but resumed her regular job onMonday. Supervisor Skipper testified that on Monday heasked Sanders to bring back the discharged employeesafter a "three day cooling off period" because he knew"they needed their jobs." Sanders refused.B. Discussion and AnalysisIt is well settled that an employer may not dischargeor discriminate against employees who protest-includ-ing by virtue of a concerted refusal to work-their termsor conditions of employment. N.L.R.B. v. WashingtonAluminum Company Inc., 370 U.S. 9 (1962). Such con-duct by an employer violates Section 8(a)(1) of the Actirrespective of motive. Falls River Savings Bank, 2474 Earlier Vance had testified that the one-piece moon suits were"easier to put on ... and they were cheaper."20 E. R. CARPENTER CO.NLRB No. 88, fn. 3 (1980). Respondent's actions in thiscase fall squarely within the principles set forth in Wash-ington Aluminum and related cases. See, e.g., N.LR.B. v.Modern Carpet Industries, Inc., 611 F.2d 811 (10th Cir.1979), enfg. 236 NLRB 1014 (1978); Audio Systems, Inc.,239 NLRB 1316 (1979); Union Boiler Co., 213 NLRB 818(1974), enfd. 530 F.2d 970 (4th Cir. 1975); Roadway Ex-press, Inc., 217 NLRB 278, 279-280 (1975), enfd. 532F.2d 751 (4th Cir. 1976).It is clear on this record that the employees were en-gaged in concerted protected activity. Their complaintabout the condition of their safety equipment concerned"conditions of employment" within the meaning ofWashington Aluminum Co. As the employees in Washing-ton Aluminum, they had "no bargaining representativeand, in fact, no representative of any kind to presenttheir grievances to their employer ...[T]hey had tospeak for themselves as best they could." As the employ-ees in Washington Aluminum, they had repeatedly com-plained about the objectionable condition of their safetyequipment. Moreover, as Washington Aluminum makesclear, that employees' complaints are not specific, thatthe employer makes some attempt to resolve the com-plaints, and that the employees' actions seem unwise arenot relevant factors in determining whether the activityis protected and thus immune from employer retaliation.Nor were the activities of the employees herein removedfrom the protection of the Act because of the exceptionsrecognized by Washington Aluminum for conduct whichis "unlawful," "violent," in "breach of contract," or "in-defensible" because it "show[s] a disloyalty to the work-ers' employer which .. [is] unnecessary to carry on theworkers' legitimate concerted activities." (370 U.S. at17.) The employees' refusal to work in a toxic atmos-phere in deteriorating moon suits was in no way unlaw-ful or indefensible "by any recognized standards of con-duct." (Ibid.) On the contrary, the employees herein hada good-faith belief that their working conditions weredangerous and this alone rendered their activity protect-ed. See N.L.R.B. v. Modern Carpets, supra. They hadcomplained about the condition of the moon suits beforeand on December 8. The evidence shows that they wereconcerned not only about the unsanitary nature of themoon suits, but also about the holes in the moon suitsand the possibility that toxic fumes were passing throughthe holes. Indeed, to paraphrase the observation made bythe Supreme Court in Washington Aluminum, the em-ployees' protests herein, "are unquestionably activities tocorrect conditions which modern labor management leg-islation treats as too bad to have to be tolerated in ahumane and civilized society like ours." 370 U.S. at 17. It is also clear on this record that Respondent dis-charged the three destackers because of their concertedprotected activity. The activity-their refusal to work-was admittedly concerted. Concerted refusals to workare, of course, the basic protest recognized by Americanlabor law and they are protected if directed, as here, toresolving work-related disputes. It cannot be doubted' See also Whirlpool Corp. v. Marshall. 48 L.W. 4189 (Feb. 26. 1980),where the Supreme Court upheld the validity of an OSHA regulationwhich permits an employee to refuse a work assignment which he rea-sonably believes exposes him to risk of death or serious injury.that the employees refused to work in the moon suits be-cause they believed that the moon suits were in poorcondition. Finally, it is clear that Respondent fired theemployees for this protest. Plant Manager Ed Sandersadmitted he discharged the employees for refusing towork in protest over the condition of the moon suits. Hetestified quite plainly as follows: "The reason I dis-charged [the destackers] was because they refused toclean the suits and to wear them." Division ManagerEasterling's testimony is equally revealing. He empha-sized that the employees were discharged because Re-spondent could not "allow three employees to say wewill not do the work they are assigned." Of course, allstrikes involve refusals to work and an employer's insis-tence that such refusals to "follow orders" constitute in-subordination is contrary to basic Section 7 rights. Thus,the Supreme Court made quite clear in Washington Alu-minum, supra, that an employer may not invoke a com-pany rule prohibiting employees from leaving the plantwithout permission to justify the discharge of employeeswho engage in protected work stoppages. To read such arule-or one on insubordination-in such a way as to vi-tiate a strike or a refusal to work would eviscerate Sec-tion 7 of the Act.6Respondent's contention that the employees here wereengaged in a partial strike is without merit. The Boardhas long recognized a limited exception to otherwiseprotected activity where employees engage in work stop-pages which are "partial," "intermittent," or "recurrent."These work stoppages are not protected by Section 7 ofthe Act because they produce "a condition that [is] nei-ther strike nor work." Valley City Furniture Company,110 NLRB 1589, 1594-95 (1954), enfd. 230 F.2d 947 (6thCir. 1956). The Board has stated to countenance suchconduct, would be to allow employees "to do what wewould not allow any employer to do; that is, unilaterallydetermine conditions of employment." Valley City Furni-ture, Co, supra, 110 NLRB at 1594-95. The cases show adisfavor for a "strike on the installment plan." C.G. ConnLimited v. N.L.R.B., 108 F.2d 390, 396 (7th Cir. 1939).See also International Union, U.A. W., A.F. of L.. Local232, e al. v. Wisconsin Employment Relations Board et al.,1366 U.S. 245 (1949)(26 "special meetings" called duringworking hours by union over 5-month period). In short,this limited exception to the broad guarantees embodiedin Section 7 of the Act does not authorize an employerto use the penalty of discharge to punish employees forengaging in a single, concerted work stoppage of limitedduration in protest over working conditions. SeeN.L.R.B. v. Washington Aluminum Co.. supra, 370 U.S.at 17.The employees herein were not engaged in a partialstrike or repeated work stoppages within the meaning of' The employees' protest is not rendered unprotected simply becausethe employees were not well enough versed in labor relations to engagein a ritualistic walkout. Their refusal to work was as much protected as afull fledged walkout. Indeed, according to Respondent's witnesses, therewere other problems-lack of raw materials and flooding-which pre-vented the initiation of the manufacturing process on December 8. Thisevidence offers even stronger support for the violation for it suggests thatthe discharges were based entirely on the employees' protest irrespectiveof whether work was available or whether there was a refusal to work.21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe cited cases. Respondent's contention that the employ-ees expressed a "desire" to perform their jobs in amanner inconsistent with the instructions of managementfalls far short of the action inherent in a partial or recur-rent work stoppage. The employees' suggestions thatthey work in other protective garb or that they be limit-ed to general cleanup were efforts to resolve the disputeby negotiation and were treated as such by the Respond-ent. Easterling expressed the view that the attempts toresolve the dispute had reached an impasse and Sandershimself referred to "proposals" and "appeasement" in de-scribing his discussions with the employees. At no timedid the employees usurp the role of the employer and ac-tively and defiantly perform some but not all of theirwork while insisting that they be paid for such tactics.Indeed, in their desire to perform their jobs, the employ-ees offered to work in other protective garb. Their con-cern was that they work in safe and sanitary equipmentbut they were at all times willing to work. Finally, Re-spondent's argument, at least insofar as it refers to em-ployees doing general cleanup, is specious. Respondentagrees that the destackers were fired between 9:15 and9:35 a.m., but Sanders testified that production was de-layed "until about 10:00" because of problems with rawmaterials. 7Nor does the instant case present any of the other situ-ations which render an employee protest unprotected.The employees did not engage in a "sit down" strike ora refusal to leave the premises. Indeed, prior to discharg-ing the employees, Respondent neither directed them toleave the premises nor treated them as strikers which itwas clearly entitled to do. Of course, as strikers, the em-ployees would forfeit their pay and could be replaced,but they remain employees under the Act and may notbe discharged. Instead of sending the employees homeand using replacements Respondent discharged them fortheir protest. This it could not do. See Masonic and East-ern Star Homes, 206 NLRB 789 (1973), enfd. 77 LC ¶ 10,883 (D.C. Cir. 1975). As then-Chairman Miller stated inthat case, "the [employer's] express concern for discharg-ing the employees ...was not for any alleged trespassor sitdown strike, but for not going to work. This [theemployer] may not do." (206 NLRB at 791, fn. 7.) Thoseremarks apply as well to Respondent's conduct in the in-stant case.I The cases cited by Respondent are inapposite. Several of the casesinvolve a concerted refusal to work overtime--conduct which is pre-sumptively protected. But, even in refusals to work overtime, the refusalsare protected unless the employees engage or threaten to engage in re-peated work stoppages limited to a portion of the working day. See FirstNational Bank of Omaha, 171 NLR 1145 (1968), enfd. 413 F.2d 921 (8thCir. 1969), and Polyrtech, Incorporated, 195 NLRB 695 (1972), distinguish-ing the overtime cases cited by Respondent in support of its position.Two other cases cited by Respondent involved the same basic tactic-i.e., actively engaging in a partial strike-and were also distinguished inFirst National Bank and Polytech. They are also clearly distinguishablefrom the situation presented here because there, unlike here, the employ-ees usurped the employer's role and dictated the conditions under whichthey worked. In N.L.R.B. v. Montgomery Ward & Co., 157 F.2d 486 (4thCir. 1946), the employees stayed at their jobs but refused to handle cer-tain struck work. In Home Beneficial Life Insurance Company Inc. vN.L.R.B., 159 F2d 280, 286 (4th Cir. 1947), cert. denied 332 U.S. 758(1948), the employees drew their pay while refusing to carry out part oftheir duties.Respondent also argues that no genuine issue of safetyexisted because the employees did not consider the moonsuits to be unsafe but only unsanitary. This is, of course,a distinction without a difference because the unsanitarynature of the suits was as much a working condition asthe safety of the suits. The employees were thus withintheir Section 7 rights to protest the condition of themoon suits whether or not safety was involved. Howev-er, Respondent is wrong on the facts as well. The evi-dence clearly indicates a concern with safety insofar asthe complaints, both before and on December 8, relatedto the holes in the suits and the allegation that toxicfumes were entering the suits. Plant Manager Sandershimself testified that on December 8 the employees toldhim that the suits "cannot be safe." Indeed, although notnecessary to the resolution of this issue, I find that themoon suits were in fact unsafe on December 8, 1978. Re-spondent took them out of service two working dayslater because they were unusable. Vance testified that themoon suits were replaced because the old moon suitswere unusable and not because they were dirty. This factsupports the overwhelming credited testimony of the em-ployees that the suits were in such poor condition as tobe unsafe. Finally, it is well settled that the Board in as-sessing Section 7 rights does not pass on the reasonable-ness of work related complaints. The only requirement isthat the complaint was made in "good faith." See,N.L.R.B. v. Modern Carpet Industries, supra, 611 F.2d811. Respondent in effect concedes, as it must, that theemployees' complaints were made in good faith. Re-spondent stipulated that the employees viewed the moonsuits as "being both unsanitary and thereby unsafe." Thatthe employees put up with suits in bad condition forsome months, complained about them consistently, andoffered to work either in other protective garb or to doother jobs demonstrates their good faith. The frenziedeffort of Respondent to replace the suits on December 8and its actual replacement of them two working dayslater demonstrates not only the good faith of the employ-ees but also the reasonableness of their complaints.8Finally, I reject Respondent's contention that the em-ployees were fired for refusing to clean the moon suits asopposed to refusing to wear them. As I have indicated,Sanders made it clear that the discharge was for refusingto wear the suits. Moreover, Second-Shift SupervisorRay Rager testified that he told his destackers that thefirst-shift destackers had been fired for refusing to wearthe moon suits. He also testified that he did not knowwhether his group of employees cleaned the moon suitsbefore they wore them that day. But he told them thatnew moon suits had been acquired and would be at thea Respondent's contention that the employees' dispute was not withmanagement but with the "second shift girls" (because of their statementthat the latter did not adequately clean the moon suits) is specious. Thecomplaint of the destackers was directed to the condition of the moonsuits, generally, including the holes in the moon suits, and the fact thatRespondent was forcing them to work in moon suits which were in badcondition. Indeed, two working days later, new suits were put into useand employees never again shared moon suits. Employees were assignedto their own moon suits which they were required to keep clean. A moredramatic reaction by an employer to justifiable work-related complaintscould hardly be envisaged.22 E. R. CARPENTER CO.plant on Monday. Vance testified that the new moonsuits were ordered to replace suits which were not usablenot simply to replace moon suits which were dirty.Thus, the very fact that the new moon suits were or-dered in such a frenzy on December 8 and put into useas soon as adjustments could be made illustrates that Re-spondent itself viewed the suits as no longer usable andnot merely dirty.The three employees, whom I found to be candid andhonest witnesses, testified that they were asked to cleanthe suits but that they did not flatly refuse to clean them.Sanders and Vance testified that they did indeed refuseto clean the suits. Skipper's testimony is unclear on thisissue. He testified that the employees were told thatother people would "help" clean the suits until theywere satisfied of their cleanliness and "we would goahead and work and the girls refused."Significantly, as Vance admitted, at no time were theemployees told that they could clean the suits but wouldnot have to wear them. Moreover, Sanders' testimonymakes quite clear that he did not ask them to clean thesuits but not wear them. Indeed, the fact that Sandersspecifically offered to have other people, including him-self, clean the suits refutes any inference that his concernwas that they merely clean the suits as opposed to wear-ing them. No alternative to not wearing the moon suitswas acceptable to him. Thus, a fair interpretation of thetestimony of Respondent's witnesses, including that ofSkipper, is that the request to clean the moon moon suitswas always tied to the requirement that the employeesthereafter wear the moon suits. The employees under-stood the request that they clean the moon suits to be forthe purpose of making them wearable, and, at no time,did any of Respondent's officials do anything to negatethis understanding. All witnesses testified that the em-ployees were upset and Respondent reacted to the situa-tion by ordering new suits. From observing the demea-nor of all the witnesses, it is my view that the employeeshonestly and credibly testified that they did not refuse toclean the moon suits insofar as it could be construed asan unconditional request. However, at no time was therequest an unconditional one. It was always conditionedon the employees thereafter wearing the moon suits. Al-though the employees may have refused to clean andwear the moon suits, they were never asked to clean thesuits without the additional condition that they alsothereafter wear the moon suits and, thus, I find that theemployees did not specifically refuse to clean the moonsuits apart from the request that the moon suits be worn.To the extent that the testimony of Sanders and Vancecan be read to suggest anything different I reject theirtestimony. They did not impress me, in their demeanor,as candid witnesses. Rather they seemed to testify in aself-serving manner. Sanders, in particular, was not a re-liable witness. For example, Sanders was guarded in an-swering questions concerning whether he considered re-calling the employees after obtaining the new moon suitsand only reluctantly conceded that the employees com-plained about the safety of the suits on December 8. Hewas particularly interested in emphasizing-sometimeswith the aid of leading questions from counsel-that hefired the employees for refusing to clean the moon suits.Yet, he admitted that he also fired them for refusing towear the moon suits and he never told the employeesthey could clean the moon suits but not wear them. It isclear from his entire testimony that he was most con-cerned with the employees' refusal to wear the moonsuits. In addition, it appeared that both Sanders andVance contrived about the impact of the destackers' re-fusal to work on production. At times they suggestedthat production was impeded by other unrelated factorsand at times they blamed lack of production on the des-tackers. This not only reflects adversely on their testimo-ny but also refutes any argument that they were con-cerned solely with getting the suits cleaned. Moreover,Sanders conceded in his testimony that his "proposals"for the employees to clean the suits constituted "a sort ofappeasement" to coax them into wearing the suits. Hisother proposals-that he or the janitors clean the suits-demonstrate his lack of concern that the destackersthemselves clean the moon suits. Indeed, he testified thatneither he nor anyone else cleaned the moon suits for thedestackers before they were discharged. Finally, Sanders'insistence that the moon suits were not beyond repair onDecember 8 was simply self-serving and implausible inlight of Respondent's frenzied effort to get new moonsuits that very day and its actual use of new moon suitsas soon as necessary adjustments could be made. Indeed,Sanders' attempt to downplay the condition of the moonsuits beyond their uncleanliness is really contrary to thatof his own supervisor, Skipper, who candidly testifiedthat the employees consistently complained about theholes in the moon suits. I also note that Sanders andVance contradicted each other in several instances. Forexample, Sanders testified that the moon suits were notcleaned on December 8; Vance testified they were. Sand-ers seemed to deemphasize the need for production onDecember 8; Vance said this was mentioned to the des-tackers in an effort to get them to wear the moon suits.Even assuming, however, that the testimony of Vanceand Sanders is accepted on this point, the refusals of thedestackers to clean the moon suits would have been inthe context of refusing both to clean and thereafter towear the moon suits. At no time were the employeespresented the option of cleaning the moon suits but notwearing them. Respondent put no great stock in havingthe moon suits cleaned and indeed replaced them, as un-usable, as soon as it could get replacements. Respond-ent's concern was that the employees wear the moonsuits. Thus, the refusal to clean the moon suits was partand parcel of the refusal to wear them and did not stripthe employees of the protection of the Act.CONCLUSIONS OF LAWI. By discharging employees Ann S. Atkinson, Rose-mary McClusky, and Charlotte Riggs for engaging inprotected concerted activities, Respondent has violatedSection 8(a)(1) of the Act.2. The said unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in theunfair labor practices set forth above, I will recommendthat it cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies of theAct. Respondent will be ordered to reinstate Ann S. At-kinson, Rosemary McClusky, and Charlotte Riggs totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions of employment and tomake them whole for any loss of wages and other bene-fits they may have suffered as a result of their unlawfuldischarges with such losses to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and with interest as set forth in Flor-ida Steel Corporation, 231 NLRB 651 (1977).9Upon the foregoing findings of fact and conclusions oflaw, and in accordance with Section 10(c) of the Act, Ihereby issue the following recommended:ORDER l 0The Respondent, E. R. Carpenter Co., Russellville,Kentucky, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discharging, disciplining, retaliating against, orotherwise interfering with, restraining, or coercing em-ployees in the exercise of their Section 7 rights under theNational Labor Relations Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the NationalLabor Relations Act.2. Take the following affirmative action:(a) Offer Ann S. Atkinson, Rosemary McClusky, andCharlotte Riggs immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges previously enjoyed,and make them whole for any loss of earnings they mayhave suffered in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-9 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).o1 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Russellville, Kentucky, facility copies ofthe attached notice marked "Appendix." " Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by the Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days of the date of the Order, what stepshave been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT discharge, discipline, retaliateagainst, or otherwise interfere with, restrain, orcoerce employees in the exercise of their rightsunder Section 7 of the Act.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights guaranteed under Section 7of the Act.WE WILL immediately reinstate Ann S. Atkinson,Rosemary McClusky, and Charlotte Riggs to theirformers jobs and reimburse them, with interest, forany losses they may have suffered because of ourunlawful discharge of them for refusing to work inunsafe and unsanitary equipment.E. R. CARPENTER CO.24